Citation Nr: 0621344	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-10 055	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Entitlement to service connection for right foot hallux 
valgus.

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970, when he was discharged on account of physical 
disability arising from wounds received in combat.  He was 
awarded the Purple Heart Medal and the Vietnam Campaign 
Medal, among others, for his service.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No connection between any currently-shown right hallux 
valgus and the veteran's service is shown.

2.  There is no competent evidence showing that any current 
right hallux valgus was proximately caused by the veteran's 
service-connected disabilities.


CONCLUSION OF LAW

Service connection for a right hallux valgus is not warranted 
on a direct basis, a proximate causation basis, and may not 
be presumed under law for a chronic disability of the right 
great toe.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
hallux valgus of the right foot, as related to the injuries 
he sustained in service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file reveals that the RO advised the veteran 
of the elements required by Pelegrini II in a letter dated in 
March 2002, prior to the initial rating decision on the claim 
for entitlement to service connection for a right foot hallux 
valgus.  

VA provided the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in a letter dated in February 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since 
the preponderance of the evidence is against the veteran's 
claims, however, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Service, VA, and private medical records have been obtained 
and reviewed.  The veteran has submitted written argument 
pertinent to the claim.  VA has satisfied its duties to 
notify and assist, additional development efforts would serve 
no useful purpose, and the veteran is not prejudiced by the 
Board's adjudication of his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

Governing Laws and Regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time, or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Service connection for right foot hallux valgus

Service connection has been granted for residuals of a shell 
fragment wound to the right foot, including residuals of 
fractures of the second and third metatarsals and retained 
shrapnel fragments at the base of the fourth and fifth 
metatarsals.  The instant appeal involves a claim of a right 
foot hallux valgus, or bunion, which has not been recognized 
as related to the shell fragment wound or as secondary to the 
service-connected impairment resulting from the fracture 
residuals and the retained shrapnel fragments.

Review of the veteran's service medical records reveals that 
he received extensive medical treatment for his shrapnel 
wounds and extensive treatment in particular for the two 
fractured toes, which were both open, comminuted fractures.  
However, none of the service medical records, including the 
X-ray reports, reflect the presence of a right hallux valgus 
or bunion during service or at the time of discharge.  

Medical records reflecting the time period shortly after the 
veteran's discharge from service do not show the presence of 
a right hallux valgus either.  The report of a January 1972 
VA examination reflects only that there had been no change in 
the status of the veteran's wounds or his scars.  A May 1974 
VA orthopedic examination report is likewise negative for a 
right hallux valgus.  The report of an October 1974 X-ray 
study of the right foot shows a metallic foreign body in the 
area of the 4th and 5th metatarsals, and deformity of the 2nd, 
3rd, and 4th, metatarsals related to healed fractures in those 
toes.  The radiologist who interpreted the X-ray film 
specifically commented that the rest of the examination was 
unremarkable.

Another VA X-ray study was performed in March 1983 after the 
veteran complained of foot pain.  The study was interpreted 
as showing the same metallic foreign body by the 4th 
metatarsal, and sclerosis of the 2nd, 3rd, and 4th metatarsals 
compatible with old, well-healed fractures.  There was no 
evidence of any recent bone lesion or osteoarthritis.  

The report of a February 2001 VA X-ray study reflects the 
same findings, with no evidence of a right hallux valgus.  
However, the report of a March 2001 VA clinical examination 
contains a diagnosis of bilateral hallux valgus.  The 
examiner did not link the hallux valgus to service or to the 
service-connected disabilities in any way, however.  

Another VA examination was conducted by the same physician in 
July 2002.  The physician again rendered a diagnosis of 
bilateral hallux valgus, but described the deformity as mild 
at 10 degrees.  In response to a request from the RO for a 
nexus opinion, the physician declined to provide such an 
opinion, stating that there was not enough evidence in the 
veteran's service medical records or his claims file to state 
that the hallux valgus of the right foot is secondary to his 
service-connected shell fragment wound or the right foot 
metatarsal fractures.

The report of a March 2006 VA examination shows that upon 
clinical examination, the examiner (a different physician 
than the one who had conducted the February 2001 and July 
2002 examinations) did not observe a hallux valgus in either 
foot.  The examiner reviewed X-ray films taken in March 2006 
and did not observe hallux valgus on the film either.  In 
response to the RO's question for a nexus opinion, the 
examiner noted that the "patient is actually not presenting 
hallux valgus condition in his right foot at the time of 
examination."

Because a right hallux valgus was not present in service and 
arthritis involving the right big toe was not shown within 
one year of service, service connection on a direct or 
presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The first indication of a right hallux valgus was in 2001, 
more than 30 years after the veteran's period of service 
ended in 1970.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While 
service connection may be appropriate in such cases when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service or 
when a disability is proximately due to or the result of a 
service-connected disease or injury, one of these scenarios 
must be shown in the evidence of record.  38 C.F.R. §§ 3.303, 
3.310.  

In this case, the preponderance of the evidence is against 
such a finding, as there is no medical evidence showing a 
connection between what is at most a mild hallux valgus and 
service, or the veteran's other service-connected 
disabilities.  The Board is cognizant of the veteran's 
sincerely-expressed belief that he has a right hallux valgus 
which is related to his service-connected disabilities.  His 
written contentions are considered credible and are helpful 
to the Board in understanding the effect his disability has 
upon his life and daily functioning.  However, since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either a diagnosis 
of hallux valgus or its etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Furthermore, the medical evidence is equivocal as to whether 
hallux valgus is even the proper label for the veteran's 
right great toe.  One physician has rendered the diagnosis, 
based solely upon clinical examination, as there is no X-ray 
evidence confirming this diagnosis.  As set forth above, this 
physician declined to identify a relationship between service 
or the veteran's service-connected disabilities and the mild 
hallux valgus.  Another physician found that the veteran did 
not have a right hallux valgus at all, based upon both 
clinical and X-ray examination.  

In finding that the preponderance of the evidence is against 
the veteran's claim for service connection for a right hallux 
valgus, the Board does not wish to discount the veteran's 
very real right foot pain and his significant service-
connected disabilities affecting both feet.  The VA has 
recognized his disabilities by awarding a 30 percent 
disability rating for impairment of the left foot and ankle 
and a separate 10 percent disability rating for impairment of 
the right foot, resulting from shell fragment wounds in 
service.  He receives a combined disability rating of 
50 percent for all residuals of his in-service injuries, 
special monthly compensation for the loss of use of his left 
foot, prosthetic devices to assist in walking, and financial 
assistance in purchasing an automobile which is adapted to 
his particular disability.  

The preponderance of the evidence is against the veteran's 
claim for service connection for right hallux valgus and the 
appeal must be denied.


ORDER

Service connection for right foot hallux valgus is denied.


REMAND

Service connection for a low back disability

Service connection has been granted for disabilities of both 
feet, his left knee, and left leg resulting from injuries 
sustained when the veteran was caught in a land mine 
explosion.  Review of the medical evidence over the years 
shows that the veteran has walked with a limp and altered 
gait due to these injuries.  Currently, his left ankle is 
ankylosed and the ankylosis has been linked to the landmine 
injury.  He is now contending that he has a low back 
disability which is related to the landmine injury directly 
or as secondary to the lower extremity disabilities.

The veteran reports receiving on-going medical treatment from 
the VA Clinic in St. Thomas and the VA Medical Center in San 
Juan, Puerto Rico.  The most recent VA treatment reports 
contained in the claims file are dated in 2004.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Review of recent medical records reflects that the veteran 
has multiple pathologies in the lumbar spine.  There is a 
developmentally narrowed spinal canal from L2-3 through L4-5.  
He also has degenerative disc disease at the L4-5 level and a 
herniated nucleus pulposus at the L5-S1 level.  In the 
attempt to sort out the different causes of the veteran's 
currently-shown back disability(ies), the RO requested a VA 
medical opinion.  According to the report of a July 2002 VA 
examination, the examiner felt that there was not enough 
evidence in the service medical records or the veteran's 
claims file to render an opinion as to whether the veteran's 
back problems were secondary to his service-connected feet 
disabilities.  Significantly, the examiner did not comment 
upon or render an opinion as to whether the veteran's altered 
gait had caused any part of the veteran's back disability or 
aggravated any developmental spinal column defect.  

Pursuant to VA's duty to assist, the Board has an obligation 
to review all issues which are reasonably raised from a 
liberal reading of the record on appeal.  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 
127, 129 (1991).  Because the veteran's altered gait due to 
his injuries in service is well-documented over the years, 
the veteran should be afforded another VA examination for the 
purpose of identifying whether a secondary medical 
relationship exists between the veteran's service-connected 
disabilities, his altered gait, and his currently-shown back 
pathology. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment provided by the St. 
Thomas VA Clinic and the San Juan VA 
Medical Center from 2004 to the present.

2.  The veteran should be afforded a VA 
orthopedic examination by a physician 
with appropriate expertise to identify 
the etiology(ies) of the veteran's 
currently-shown low back disorders.  The 
claims folder, including the records 
obtained pursuant to the above request, 
must be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted.  The examiner is requested to 
render opinions as to whether the 
veteran's low back disorders are related 
to his in-service injuries, either 
directly or as secondary to his service-
connected foot, ankle, and leg 
disabilities.  Specific comment upon the 
impact of the veteran's altered gait upon 
his low back over the years since service 
should be provided.  If the examiner 
determines that the veteran's low back 
disorders are not directly related to his 
active service, or secondary to his 
service-connected disabilities, the 
examiner is to identify the etiology of 
those disorders and provide a complete 
written rationale for that opinion.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).









______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


